Title: From George Washington to John Hancock, 5 August 1776
From: Washington, George
To: Hancock, John



Sir
New York Augt 5th 1776

I was honoured with your favor of the 31st Ulto on Friday with Its several Inclosures, and return you my thanks for the agreable Intelligence you were pleased to communicate of the arrival of One of our Ships with such valuable Articles as Arms & Ammunition: also of the Capture made by a privateer.
The mode for the Exchange of Prisoners resolved on by Congress, is acceded to by Genl Howe so far as It comes within his Command. A Copy of my Letter and his Answer upon the Subject, I have the honor to inclose you and to which I beg leave to refer Congress.
The Inclosed Copy of a Letter from Colo. Tupper who had the Genl command of the Gallies here, will inform Congress of the Engagemt between them and the Ships of War up the North River on Saturday Evening, and of the damage we sustained. What Injury was done to the Ships I can not ascertain. It is said they were Hulled several times by our Shot. All accounts agree that our Officers and Men during the whole of the affair behaved with great spirit and bravery. The damage done the Gallies shews beyond question that they had a warm time of It. the Ships still remain up the River and before any thing further can be attempted against them, should It be thought advisable, the Gallies must be repaired.
I have also transmitted Congress a Copy of a Letter I received by Saturdays post from Govr Cooke, to which I refer them for the Intelligence It contains. The Seizure of our Vessels by the portuguese, is I fear, an event too true. their dependance upon the British Crown for aid against the Spaniards must force them to comply with everything required of them. I wish the Morris may get in safe with her Cargoe. As to the Ships Capn Bucklin

saw on the 25 Ulto, they are probably arrived—For Yesterday Twenty five Sail came into the Hook.
By a Letter from Genl Ward of the 29 Ulto he informs me that Two of our Armed Vessells the day before had brought into Marble head a Ship bound from Hallifax to Staten Island. she had in about 1509£ Cost of British Goods, besides a good many belonging to Tories—A Hallifax paper found on board her I have inclosed, as also an account sent me by Mr Hazard, transmitted him by some of his Friends as given by the Tories taken in her. their Intelligence I dare say is true respecting the arrival of part of the Hessian Troops. Genl Ward in his Letter mentions the day this prize was taken, Capn Burke in another of our Armed Vessels had an Engagemt with a Ship & a Schooner which he thought were Transports & would have taken them, had It not been for an unlucky accident in having his Quarter deck blown up. Two of his Men were killed & Several more were wounded.
The Hulks & Chivaux de frize that have been preparing to obstruct the Channell, have got up to the place they are Intended for, and will be sunk as soon as possible.
I have Transmitted Congress a Genl Return of the Army in and about this place on the third Inst. by which they will perceive the amount of our force.
Before I conclude I would beg leave to remind Congress of the necessity there is of having some Major Generals appointed for this Army—the duties of which are great—extensive and impossible to be discharged as they ought and the good of the Service requires, without a Competent number of Officers of this Rank. I mean to write more fully upon the Subject, and as things are drawing fast to an Issue and It is necessary to make every proper disposition and arrangement that we possibly can, I pray that this matter may be taken into consideration & claim their early attention. I well know what has prevented appointmts of this sort for some time past, but the situation of our Affairs will not Justify longer delays in this Instance—by the first Opportunity I shall take the liberty of giving you my sentiments more at large upon the propriety and necessity of the measure. I have the Honor to be with every Sentimt of respect Sir Yr Most Obedt Servt

Go: Washington

